 

Exhibit 10.71

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on the 26th day of
June 2006 (the “Execution Date”) between Bulldog Technologies, Inc. (the
“Company”), a Nevada corporation, with offices at 11120 Horseshoe Way,
Suite 301, Richmond, British Columbia, Canada V7A 5H7, and Paul G. Harrington
(the “Executive”), an individual, currently residing at 1 Liberty Place,
Washington Crossing, Pennsylvania 18977, U.S.A.

RECITALS

WHEREAS, effective as of July 1, 2006 (the “Effective Date”), the Company
desires to engage the Executive to serve in the role of President and Chief
Executive Officer of the Company; and

WHEREAS, the Executive and the Company wish to formally record the terms and
conditions upon which the Executive will be employed by the Company and that
each of the Company and the Executive have agreed to the terms and conditions
set forth in this Agreement, as evidenced by their execution hereof.

ARTICLE 1.

CONTRACT FOR SERVICES

1.1           Engagement of Executive. Subject to earlier termination of the
Agreement as herein provided, the Company agrees to employ the Executive in
accordance with the terms and provisions hereof.

1.2           Term. Unless terminated earlier in accordance with the provisions
hereof, the term of employment under this Agreement shall commence as of July 1,
2006 and shall continue until June 30, 2007 (the “Term”).

1.3           Exclusive Service. The Executive agrees to faithfully, honestly
and diligently serve the Company and to devote the Executive’s time, attention
and best efforts to further the business and interests of the Company during the
period of this Agreement to the exclusion of all other employment unless
specifically authorized by the Company.

1.4           Duties. The Executive’s services hereunder shall be provided on
the basis of the following terms and conditions:

(a)           reporting directly to the Board of Directors of the Company, the
Executive shall serve the Company as the President and Chief Executive Officer
or in such other capacity as may be assigned during the Term;

(b)           the Executive shall be responsible for setting the overall
corporate direction for the Company, including establishing and maintaining
budgets for the Company and ensuring the Company has adequate capital for its
production, marketing and general corporate activities;

(c)           the Executive shall be responsible for preparing the agenda for
all meetings of the Company’s Board of Directors;

(d)           the Executive shall faithfully, honestly and diligently serve the
Company and cooperate with the Company and utilize maximum professional skill
and care to ensure that all services rendered hereunder are to the satisfaction
of the Company, acting reasonably, and the Executive shall provide any other
services not specifically mentioned herein, but which by reason of the
Executive’s capability the Executive knows or ought to know to be necessary to
ensure that the best interests of the Company are maintained;

(e)           the Executive shall assume, obey, implement and execute such
duties, directions, responsibilities, procedures, policies and lawful orders as
may be determined or given from time to time by the Company; and

(f)            the Company shall report the results of the Executive’s duties
hereunder as may from time to time.


--------------------------------------------------------------------------------




 

ARTICLE 2.

COMPENSATION

2.1           Salary. For services rendered by the Executive during the Term,
the Executive shall be paid a salary, payable in equal monthly installments at
the end of the month or as otherwise agreed to by the Company, at an annual rate
of US$150,000, together with any annual bonuses (payable in cash and/or common
shares in the capital of the Company) as may be determined and awarded by the
Company’s Board of Directors. Such salary shall be reviewed every six (6) months
and may be increased at the sole discretion of the Company’s Board of Directors
taking into account, among other things, individual performance and general
business conditions.

2.2           Bonus. In addition to the salary as set forth in Section 2.1, the
Executive shall be eligible to earn a bonus equal to 100% of his salary based on
reasonable performance goals to be mutually set by the Executive and the Board
of Directors within thirty (30) days of the commencement of Executive’s
employment. Notwithstanding the aforementioned, the Company shall guarantee the
payment of 50% of the bonus as set forth herein upon completion of the Term (the
“Guaranteed Bonus”).

2.3           Benefits. The Executive shall be entitled to participate in all
employee benefit plans offered by the Company to its employees, subject to the
terms and conditions of such employee benefit plans. These benefit plans may be
altered, amended, or discontinued by the Company from time to time. The policy
documents of such benefit plans shall determine benefit entitlement.

2.4           Expenses. The Executive will be reimbursed by the Company for all
reasonable business expenses incurred by the Executive in connection with his
duties within previously approved budgets upon submission of a monthly statement
of expenses.

2.5           Car Allowance. The Company shall also provide the Executive with
an allowance of $500 per month, net of taxes.

2.6           Options. The Executive shall be entitled to participate in any of
the Company’s stock option plan on such terms as may be determined by the
Company’s Board of Directors in its sole discretion. On the Execution Date, the
Company shall grant to you an option to acquire 500,000 shares of the Company’s
common stock (the “Optioned Shares”) pursuant to the Company’s 2004 Stock Option
Plan and as further evidenced by a separate stock option agreement. The Optioned
Shares shall be exercisable at a price equal to the closing price of the
Company’s common stock on the Execution Date. The Optioned Shares shall vest as
follows: (i) 240,000 shares of the Optioned Shares shall vest ratably over 12
months, beginning on July 1, 2006, at the rate of 20,000 Optioned Shares per
month, and (ii) 260,000 shares of Optioned Shares vesting over 24 months
beginning July 1, 2007, where 10,834 shares shall vest monthly over 23 months
and 10,818 shall vest on August 1 2009.

2.7           Vacation. The Executive shall initially be entitled to three
(3) weeks of vacation during the Term. Upon any renewal of the Agreement, and
upon terms and conditions as established by the Company and consistently applied
for its other salaried executives, an increase in the Executive’s vacation
provision shall be reviewed by the Board of Directors at the beginning of any
renewal period.

2.8           Deductions. The Executive acknowledges that all payments by the
Company in respect of the services provided by the Executive shall be net of all
amounts which the Company as employer is required to deduct or withhold from
salary or other payments to an executive in accordance with statutory
requirements (including, without limitation and where applicable, U.S. federal
and state income tax, U.S. social security and medicare, employee contributions
and unemployment insurance contributions).

ARTICLE 3.

CONFIDENTIALITY AND NON-COMPETITION

3.1           Maintenance of Confidential Information. The Executive
acknowledges that in the course of employment hereunder the Executive will,
either directly or indirectly, have access to and be entrusted with information
(whether oral, written or by inspection) relating to the Company or its
respective affiliates, associates or customers (the “Confidential Information”).
For the purposes of this Agreement, “Confidential Information” includes, without
limitation, any and all Developments (as defined herein), trade secrets,
inventions, innovations, techniques, processes, formulas, drawings, designs,
products, systems, creations, improvements, documentation, data, specifications,
technical reports, customer lists, supplier lists, distributor lists,
distribution channels and methods, retailer lists, reseller lists, employee


--------------------------------------------------------------------------------




 

information, financial information, sales or marketing plans, competitive
analysis reports and any other thing or information whatsoever, whether
copyrightable or uncopyrightable or patentable or unpatentable. The Executive
acknowledges that the Confidential Information constitutes a proprietary right,
which the Company is entitled to protect. Accordingly the Executive covenants
and agrees that during the Term and thereafter until such time as all the
Confidential Information becomes publicly known and made generally available
through no action or inaction of the Executive, the Executive will keep in
strict confidence the Confidential Information and shall not, without prior
written consent of the Company in each instance, disclose, use or otherwise
disseminate the Confidential Information, directly or indirectly, to any third
party.

3.2           Exceptions. The general prohibition contained in Section 3.1
against the unauthorized disclosure, use or dissemination of the Confidential
Information shall not apply in respect of any Confidential Information that:

(a)           is available to the public generally in the form disclosed;

(b)           becomes part of the public domain through no fault of the
Executive;

(c)           is already in the lawful possession of the Executive at the time
of receipt of the Confidential Information; or

(d)           is compelled by applicable law to be disclosed, provided that the
Executive gives the Company prompt written notice of such requirement prior to
such disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.

3.3           Developments. Any information, technology, technical data or any
other thing or documentation whatsoever which the Executive, either by himself
or in conjunction with any third party, has conceived, made, developed, acquired
or acquired knowledge of during the Executive’s employment with the Company or
which the Executive, either by himself or in conjunction with any third party,
shall conceive, make, develop, acquire or acquire knowledge of (collectively,
the “Developments”) during the Term or at any time thereafter during which the
Executive is employed by the Company that is related to the business of
designing and supplying security systems for the cargo transit and supply chain
industry shall automatically form part of the Confidential Information and shall
become and remain the sole and exclusive property of the Company. Accordingly,
the Executive does hereby irrevocably, exclusively and absolutely assign,
transfer and convey to the Company in perpetuity all worldwide right, title and
interest in and to any and all Developments and other rights of whatsoever
nature and kind in or arising from or pertaining to all such Developments
created or produced by the Executive during the course of performing this
Agreement, including, without limitation, the right to effect any registration
in the world to protect the foregoing rights. The Company shall have the sole,
absolute and unlimited right throughout the world, therefore, to protect the
Developments by patent, copyright, industrial design, trademark or otherwise and
to make, have made, use, reconstruct, repair, modify, reproduce, publish,
distribute and sell the Developments, in whole or in part, or combine the
Developments with any other matter, or not use the Developments at all, as the
Company sees fit.

3.4           Protection of Developments. The Executive does hereby agree that,
both before and after the termination of this Agreement, the Executive shall
perform such further acts and execute and deliver such further instruments,
writings, documents and assurances (including, without limitation, specific
assignments and other documentation which may be required anywhere in the world
to register evidence of ownership of the rights assigned pursuant hereto) as the
Company shall reasonably require in order to give full effect to the true intent
and purpose of the assignment made under Section 3.3 hereof. If the Company is
for any reason unable, after reasonable effort, to secure execution by the
Executive on documents needed to effect any registration or to apply for or
prosecute any right or protection relating to the Developments, the Executive
hereby designates and appoints the Company and its duly authorized officers and
agents as the Executive’s agent and attorney to act for and in the Executive’s
behalf and stead to execute and file any such document and do all other lawfully
permitted acts necessary or advisable in the opinion of the Company to effect
such registration or to apply for or prosecute such right or protection, with
the same legal force and effect as if executed by the Executive.

3.5           Non-Competition. The Executive covenants and agrees that while
employed by the Company and for a period of six (6) months thereafter, the
Executive will not, without the express written consent of the Company in each
instance, either individually or in partnership or jointly or in conjunction
with


--------------------------------------------------------------------------------




 

any person as principal, agent, investor, shareholder, director, officer,
employee, consultant or in any other manner whatsoever, carry on or be engaged
in, lend money to, guarantee the debts or obligations of or permit the
Executive’s name or any part thereof to be used or employed by any person or
persons (including, without limitation, any individual, firm, association,
syndication, company, corporation or other business enterprise) engaged in or
concerned with or interested in any business or any part thereof which is the
same as or competitive with that of the Company anywhere in Canada. For the
purposes of this Section 3.5, businesses the same as or competitive with the
Company are those businesses that supply security systems for the cargo transit
or supply chain industry.

3.6           Non-Solicitation. The Executive covenants and agrees with the
Company that during the term hereof and for a period of six (6) months
thereafter, the Executive will not:

(a)           contact, for the purpose of soliciting any business that is
competitive with that carried on by the Company, any person who is a customer or
client of the Company; or

(b)           initiate contact with any employee of the Company for the purpose
of offering him or her employment with any person other than the Company.

3.7           Fiduciary Obligation. The Executive declares that the Executive’s
relationship to the Company is that of fiduciary, and the Executive agrees to
act towards the Company and otherwise behave as a fiduciary of the Company.

3.8           Remedies. The parties to this Agreement recognize that any
violation or threatened violation by the Executive of any of the provisions
contained in this Article 3 will result in immediate and irreparable damage to
the Company and that the Company could not adequately be compensated for such
damage by monetary award alone. Accordingly, the Executive agrees that in the
event of any such violation or threatened violation, the Company shall, in
addition to any other remedies available to the Company at law or in equity, be
entitled as a matter of right to apply to such relief by way of restraining
order, temporary or permanent injunction and to such other relief as any court
of competent jurisdiction may deem just and proper.

3.9           Reasonable Restrictions. The Executive agrees that all
restrictions in this Article 3 are reasonable and valid, and all defenses to the
strict enforcement thereof by the Company are hereby waived by the Executive.

ARTICLE 4.

TERMINATION

4.1           Termination For Cause. This Agreement may be terminated at any
time by either party, without notice, for cause. In addition to any common law
definition of “cause,” “just cause” or other similar term, and in no way
limiting such common law definition, for the purposes of this Agreement, “cause”
also means that the Executive shall have:

(a)           committed an intentional act of fraud, embezzlement or theft in
connection with the Executive’s duties or in the course of the Executive’s
employment with the Company;

(b)           intentionally and wrongfully damaged property of the Company, or
any of its respective affiliates, associates or customers;

(c)           intentionally or wrongfully disclosed any of the Confidential
Information;

(d)           made material personal benefit at the expense of the Company
without the prior written consent of the management of the Company;

(e)           accepted shares or options or any other gifts or benefits from a
vendor without the prior written consent of the management of the Company;

(f)            fundamentally breached any of the Executive’s material covenants
contained in this Agreement; or

(g)           willfully and persistently, without reasonable justification,
failed or refused to follow the lawful and proper directives of the Company
specifying in reasonable detail the alleged failure or refusal and after a
reasonable opportunity for the Executive to cure the alleged failure or refusal.
For the purposes of this Agreement, an act or omission on the part of the
Executive shall not be deemed


--------------------------------------------------------------------------------




 

“intentional,” if it was due to an error in judgment or negligence, but shall be
deemed “intentional” if done by the Executive not in good faith and without
reasonable belief that the act or omission was in the best interests of the
Company, or its respective affiliates, associates or customers.

4.2           Severance for Termination With Cause. If the Company terminates
the Executive’s employment for cause, then the Company will not be obligated to
pay the Executive any severance payments or provide any notice whatsoever to the
Executive. The Company will not be required to issue any Compensation Shares
after the date of the termination of the Executive’s employment for cause.

4.3           Termination Without Cause. Either the Executive or the Company may
terminate the Executive’s employment without cause, upon the notice set out
below:

(a)           the Executive may resign upon giving to the Company one (1) month
prior written notice. On receipt of this notice of resignation, the Company may
elect to pay the Executive one (1) months base salary in the sole discretion of
the Board of Directors; and

(b)           the Company may terminate the Executive’s employment at any time
without cause upon providing to the Executive six (6) months’ notice, or payment
of six (6) months base salary in lieu of notice, plus an additional one
(1) months’ notice or one (1) months’ base salary for each year of employment
the Executive has completed with the Company, where said notice or payment upon
termination as provided for herein shall not exceed twelve (12) months upon any
termination.

4.4           Limitation of Damages. It is agreed that in the event of
termination of employment, neither the Company, nor the Executive shall be
entitled to any notice, or payment in excess of that specified in this
Article 4.

4.5           Applicable Legislation. If the Employment Standards Act (British
Columbia) or other applicable legislation should provide for a period of notice
that is greater than that set out in this Article 4, the Company shall comply
with that legislation and the Executive shall be entitled to receive the notice
of termination as prescribed therein.

4.6           Return of Materials. Within three (3) days of any termination of
employment hereunder, or upon any request by the Company at any time, the
Executive will return or cause to be returned any and all Confidential
Information and other assets of the Company (including all originals and copies
thereof), which “assets” include, without limitation, hardware, software, keys,
security cards and backup tapes that were provided to the Executive either for
the purpose of performing the employment services hereunder or for any other
reason. The Executive acknowledges that the Confidential Information and the
assets are proprietary to the Company, and the Executive agrees to return them
to the Company in the same condition as the Executive received such Confidential
Information and assets.

4.7           Email Account. The Executive acknowledges and agrees that the
email address and email account given by the Company is to be used for work
related correspondence. The Executive further acknowledges and agrees that all
information or messages that are created, sent, received or stored on the
Company’s email system, including any such information or messages created,
sent, received or stored under the Executive’s email account, are at all times
the sole property of the Company. Upon any termination of the Executive’s
employment hereunder and at all times thereafter, the Company will not be
obligated to forward any of the emails to the Executive.

ARTICLE 5.

CHANGE OF CONTROL

5.1           As used in this Article 5, a “Change of Control” shall have
occurred when:

(a)           any person, corporation, company or other entity or combination of
any such persons, corporations, companies or other entities acquires or becomes
the beneficial owner of, directly or indirectly, whether through the acquisition
of previously issued and outstanding voting securities or of voting securities
which have not been previously issued, or any combination thereof or any other
transaction having a similar effect, a sufficient number of securities of the
Company to affect materially the control of the Company or 50% or more of the
voting securities of the Company;

(b)           any resolution is passed or any action or proceeding is taken with
respect to the liquidation, dissolution or winding-up of the Company;


--------------------------------------------------------------------------------




 

(c)           50% or more of the issued and outstanding voting securities of the
Company become subject to a voting trust;

(d)           the Company consolidates or merges with or into, amalgamates or
enters into a statutory arrangement with any other corporation, company or other
entity (other than a wholly-owned or majority controlled subsidiary of the
Company);

(e)           the Company sells, leases or otherwise disposes of property or
assets aggregating more than 50% of the consolidated assets of the Company
measured by book or fair market value, whether pursuant to one or more
transactions;

(f)            any person, corporation, company or other entity not part of
existing management of the Company or any person, corporation, company or other
entity not controlled by the Company or any affiliate of the Company, enters
into any arrangement to provide all or substantially all the management services
to the Company; or

(g)           the Company enters into any transaction or arrangement which would
have the same or similar effect as the transactions referred to in Sections
5.1(b), 5.1(c), 5.1(d), 5.1(e), or 5.1(f) above.

5.2           If a Change in Control occurs for a period of six (6) months
following the date of the Change of Control, and the Executive’s duties as set
for the in Section 1.4 are diminished as a result of the Change in Control, the
Executive shall have the right to elect that the Change of Control is a
termination of his employment by the Company which shall be deemed to be
termination of the Executive’s employment without cause by the Company. If the
Executive notifies the Company of this election in writing, or in the event that
the Company shall terminate the Executive’s employment without cause during such
period of six (6) months following the date of the Change of Control, the
Executive shall be entitled to receive and the Company shall pay to the
Executive a severance payment equal to one year’s salary and the acceleration of
vesting of any unvested stock options granted pursuant to Section 2.5 of the
Agreement. The payments set out in this Section 5.2 are in addition to any other
rights provided hereunder with respect to termination of the Executive’s
employment without cause. Notwithstanding the aforementioned, the maximum
severance payment available to the Executive pursuant to this Section 5.2 and/or
an event of termination without cause as provided for in Section 4.3 shall be no
more than one (1) year in the aggregate. If the Executive does not elect
termination, this Agreement will continue in full force and effect in accordance
with its terms.

ARTICLE 6.

NOTICES

6.1           Notices. All notices required or allowed to be given under this
Agreement shall be made either personally by delivery to or by facsimile
transmission to the address as hereinafter set forth or to such other address as
may be designated from time to time by such party in writing:

(a)           in the case of the Company, to:

      Bulldog Technologies Inc.
      11120 Horseshoe Way
      Suite 301
      Richmond, British Columbia
      Canada V7A 5H7
      Attention: Heather Thomas
      Facsimile: 604-271-8654

(b)           and in the case of the Executive, to the Executive’s last
residence address known to the Company.

6.2           Change of Address. Any party may, from time to time, change its
address for service hereunder by written notice to the other party in the manner
aforesaid.


--------------------------------------------------------------------------------




 

ARTICLE 7.

GENERAL

7.1           Entire Agreement. As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the employment of the Executive by the Company are null and void.
The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.

7.2           Further Assurances. Each party hereto will promptly and duly
execute and deliver to the other party such further documents and assurances and
take such further action as such other party may from time to time reasonably
request in order to more effectively carry out the intent and purpose of this
Agreement and to establish and protect the rights and remedies created or
intended to be created hereby.

7.3           Waiver. No provision hereof shall be deemed waived and no breach
excused, unless such waiver or consent excusing the breach is made in writing
and signed by the party to be charged with such waiver or consent. A waiver by a
party of any provision of this Agreement shall not be construed as a waiver of a
further breach of the same provision.

7.4           Amendments in Writing. No amendment, modification or rescission of
this Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

7.5           Assignment. Except as herein expressly provided, the respective
rights and obligations of the Executive and the Company under this Agreement
shall not be assignable by either party without the written consent of the other
party and shall, subject to the foregoing, inure to the benefit of and be
binding upon the Executive and the Company and their permitted successors or
assigns. Nothing herein expressed or implied is intended to confer on any person
other than the parties hereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement.

7.6           Severability. In the event that any provision contained in this
Agreement shall be declared invalid, illegal or unenforceable by a court or
other lawful authority of competent jurisdiction, such provision shall be deemed
not to affect or impair the validity or enforceability of any other provision of
this Agreement, which shall continue to have full force and effect.

7.7           Headings. The headings in this Agreement are inserted for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

7.8           Number and Gender. Wherever the singular or masculine or neuter is
used in this Agreement, the same shall be construed as meaning the plural or
feminine or a body politic or corporate and vice versa where the context so
requires.

7.9           Time. Time shall be of the essence of this Agreement.

7.10         Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein, and each of the parties hereto expressly
attorns to the jurisdiction of the courts of the Province of British Columbia.

7.11         Inurement. This Agreement is intended to bind and inure to the
benefit of the Company, its successors and assigns, and the Executive and the
personal legal representatives of the Executive.


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the date and year first above written.

 

Bulldog Technologies, Inc

 

Paul G. Harrington

 

 

 

 

 

 

 

By:

 

/s/ John Cockburn

 

By:

 

/s/ Paul G. Harrington

 

 

Director

 

 

 

Paul G. Harrington

 

 

Chairman and Founder

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Robin Wald

 

 

 

 

 

 

Robin Wald

 

 

 

 

 

 

CTO and Acting CEO

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brett Millar

 

 

 

 

 

 

Brett Millar

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Steven Flores

 

 

 

 

 

 

Steven Flores

 

 

 

 

 

 

Director

 

 

 

 

 


--------------------------------------------------------------------------------